 



Exhibit 10.qq
AMENDMENT TO
AMENDED AND RESTATED CONTINUITY AGREEMENT
          THIS FIRST AMENDMENT TO AMENDED AND RESTATED CONTINUITY AGREEMENT
(this “Amendment”) is made as of February 15, 2008, by and between HUBBELL
INCORPORATED, a Connecticut corporation (the “Company”) and Richard W. Davies
(“Executive”). Capitalized terms used and not otherwise defined herein shall
have the meaning ascribed to such terms in the Agreement (as defined below).
          WHEREAS, on November 1, 2007 the Company entered into an Amended and
Restated Continuity Agreement with Executive (the “Agreement”); and
          WHEREAS, pursuant to Section 14 of the Agreement, the Agreement may be
amended by a writing signed by Executive and an officer of the Company
specifically designated by the Compensation Committee of the Board of Directors
of the Company (the “Committee”); and
          WHEREAS, the Company and Executive desire to amend the Agreement as
set forth herein.
          NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are herby acknowledged, the parties hereto hereby amend the
Agreement as follows:

  1.   Section 4(b)(iii) of the Agreement is amended and restated in its
entirety to read as follows:

     “(iii) continued medical, dental, vision, and life insurance coverage
(excluding accident, death, and disability insurance) for the Executive and the
Executive’s eligible dependents or, to the extent such coverage is not
commercially available, such other arrangements reasonably acceptable to the
Executive, on the same basis as in effect prior to the Change in Control or the
Executive’s Termination, whichever is deemed to provide for more substantial
benefits, for a period ending on the third anniversary of the date of the
Executive’s Termination (the “Continuation Period”); in addition, the Executive
and the Executive’s eligible dependents shall continue at all times to be
eligible for benefits pursuant to the terms of the Company’s Key Employee
Supplemental Medical Plan, on the same basis as in effect prior to the Change in
Control or the Executive’s Termination, whichever is deemed to provide for more
substantial benefits. The amount of benefits the Executive receives hereunder in
any one year shall not affect the amount of benefits he may receive in any
subsequent year; and”

  2.   This Amendment shall be and is hereby incorporated in and forms a part of
the Agreement.     3.   This Amendment shall be effective as of the date first
written above.     4.   Except as set forth herein, the Agreement shall remain
in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Amendment,
to be effective as of the day and year first written above.

              EXECUTIVE       Hubbell Incorporated
 
           
/s/Richard W. Davies
      By:   /s/Stephen M. Mais
 
                 Richard W. Davies       Name: Stephen M. Mais         Title:
Vice President, Human Resources

2